DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 11/30/2020.
Claims 1-7 are pending.

Duplicate Claims Warning
Applicant is advised that should claims 1-4 be found allowable, claims 5-7 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
Control circuit of at least claim 1, controlling the deformation of the body based on the temperature signal for changing the volume of the groove.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The office is unable to locate a written description of the structure of the “control circuit” in the specification and drawings.
Claims dependent upon those listed above are likewise rejected for incorporating the deficiencies of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1
Claim 1 recites the limitation “control circuit”.  The term circuit, being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. Here, the term                 including its function, is discussed in the specification, but the corresponding structure that is capable of performing the claimed function  is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Claim 1 and 5
Claim 1 recites, “and the control circuit controls the deformation of the body based on the temperature signal for changing the volume of the groove.”  There is a lack of antecedent basis for “the deformation of the body”.  Also it is not clear if “the deformation of the body” and “changing the volume of the groove” are independent from each other, or if, alternatively, the claim is saying that the volume of the groove changing is merely a result deforming the body.  Further, in the absence of a device such as a controller/microprocessor, it is not clear how, or what, is actually controlling the deformation in accordance with temperature.
Claim 5 – recites similar limitations and is rejected for the same reason.    
Claims dependent upon those listed above are likewise rejected for incorporating the deficiencies of the parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
JP H01169194 to Matsumura, US 2010/0193283 to Vaz, and US 2018/0132382 to Baran.
Regarding claim 1, Matsumura teaches a fan system (blower, page 1) for cooling an electronic device (page 1), and the fan system comprising:
a fan (blower 10, page 1, Fig. 4a)
a body surrounding the fan, wherein an interior face of the body faces the fan and is spaced from the fan, (see Fig. 4a, the body is all of the surfaces that are marked, some of the interiors of the marked surfaces face the fan), 
the interior face comprises a groove (12, Fig. 4a), and the fan transmits a sound wave to the groove (apparent from the figure); and
Matsumura does not teach,
a control circuit embedded in the body, wherein the fan and the control circuit are configured to be electrically connected to a circuit board to which a temperature sensor is electrically connected, and 
the control circuit is configured to be electrically connected to the temperature sensor and the fan via the circuit board, 
a rotational speed of the fan is changed according to a temperature signal detected by the temperature sensor, and the control circuit controls the deformation of the body based on the temperature signal for changing the volume of the groove.
Vaz teaches 
A control circuit embedded in the body.  See (115, 145, Fig. 1), which are connected to Helmholtz resonator (110,  par. 16).  While Vaz does not expressly teach the “embedded” feature, note that at least a portion of the resonator (110) is a shape memory alloy (par. 19), which can be thermally activated (par. 13).  Thus some type of heat generating control circuit must be embedded in the body to activate the shape memory material.  Such a circuit will deform the body and thus change the volume of the groove based on a temperature signal (par. 46, Fig. 2a, 2b), either directly or indirectly.
Baran teaches
A system with fan cooled electronics (par. 3), where the fan speed changes in accordance with the measured temperature.  The system includes a fan printed circuit board (par. 44, “P2”, Fig. 7), to which the temperature sensors are attached.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Matsumura, in view of Vaz and Baran, in order to provide an active means for controlling the sound reduction in response to changing operating conditions, and to provide a convenient, compact, and conventional arrangement for mounting and connecting parts via a circuit board.    
	
Regarding claim 2, Matsumura as modified teaches the fan system according to claim 1, wherein the material of the body is shape memory alloy (Vaz par. 19), and the control circuit heats the body (see Vaz par. 13).  While Vaz does not expressly teach that deforming the material changes the thickness of the body, as opposed to deforming the body in some other fashion, at the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include this limitation, because Applicant has not disclosed that such limitation provides an advantage, is used for a particular purpose, or solves a stated problem, other than to modify the sound dampening characteristics of the body.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Vaz, because in each case parts with similar geometries are used and modified for the same purpose.
	Therefore, it would have been an obvious matter of design choice to modify Matsumura to obtain the invention as specified in claim 2.

Regarding claim 3, Matsumura teaches the fan system according to claim 1, wherein the groove comprises a first width in a first direction.  (See 12 in Fig. 4a, of Matsumura, any groove inherently has a first width in a first direction.)

Regarding claim 4, Matsumura teaches the fan system according to claim 1, wherein the groove comprises a first section (12) and a second section (17) in a first direction (Fig. 4a, looking into the plane of the paper), and the interior face is closer to the first section than to the second section (12 is closer to the interior faces of the body portion than 17), the first section (12) comprises a second width (see Figure 4a) in a second direction (left to right) and the second section (17) comprises a third width (see Fig. 4a) in the second direction, and the second width is smaller than the third width. (See Fig. 4a).

Regarding claim 5, Matsumura teaches a fan system for cooling an electronic device, and the fan system comprising:
a fan (blower 10, page 1, Fig. 4a); 
a body surrounding the fan, wherein the body comprises an interior face and a side face next to the interior face, wherein the interior face faces the fan and the interior face is spaced from the fan (see Fig. 4a, the body is all of the surfaces that are marked, some of the interiors of the marked surfaces face the fan), the side face comprises a groove (12, Fig 4a), and a sound wave is transmitted to the groove when the fan is operating (apparent from Figure); and
Matsumura does not teach,
a control circuit embed in the body, wherein the fan and the control circuit are configured to be electrically connected to a circuit board to which a temperature sensor is electrically connected, and 
the control circuit is configured to be electrically connected to the temperature sensor and the fan via the circuit board, 
a rotational speed of the fan is changed according to a temperature signal detected by the temperature sensor, and
the control circuit controls the deformation of the body based on the temperature signal for changing the volume of the groove. 
Vaz teaches 
A control circuit embedded in the body.  See (115, 145, Fig. 1), which are connected to Helmholtz resonator (110,  par. 16).  While Vaz does not expressly teach the “embedded” feature, note that at least a portion of the resonator (110) is a shape memory alloy (par. 19), which can be thermally activated (par. 13).  Thus some type of heat generating control circuit must be embedded in the body to activate the shape memory material.  Such a circuit will deform the body and thus change the volume of the groove based on a temperature signal (par. 46, Fig. 2a, 2b), either directly or indirectly.
Baran teaches
A system with fan cooled electronics (par. 3), where the fan speed changes in accordance with the measured temperature.  The system includes a fan printed circuit board (par. 44, “P2”, Fig. 7), to which the temperature sensors are attached.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Matsumura, in view of Vaz and Baran, in order to provide an active means for controlling the sound reduction in response to changing operating conditions, and to provide a convenient, compact, and conventional arrangement for mounting and connecting all of the parts via a circuit board.    

Regarding claim 6, this claims is obvious for the same reasons as claim 2.
The fan system according to claim 5, wherein the material of the body is a shape memory alloy, and the control circuit heats the body to change the thickness of the body.

Regarding claim 7, this claim is obvious for the same reasons as claim 4
The fan system according to claim 5, wherein the groove comprises a first section and a second section in a first direction, the side face is closer to the first section than to the second section, and the first section has a first width in a second direction and the second section has a second width in the second direction, and the first width is smaller than the second width. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763